DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ji et al. (U.S. 2018/0122562) hereafter Ji, submitted by the applicant.
As to claim 1, Ji discloses a power module (1), as shown in figures 1-5 comprising:
a first circuit board assembly (14) comprising a first printed circuit board (11) and at least one power circuit (12);
a second circuit board assembly (14) comprising a second printed circuit board  (2a) and at least one output capacitor (see figure 40A); and
a magnetic assembly (13) located between the first and second circuit board assemblies and comprising:
a magnetic core (131) module comprising at least one hole (1310); and

wherein each of the at least one output inductor is electrically connected with the corresponding power circuit (12) and the at least one output capacitor so that the power module forms at least one phase converter, see figure 40A).
As to claim 2, Ji discloses the power module (1) is disposed in an electronic device (para-0002+), and the at least one power circuit (12) is in contact with a case of the electronic device.
As to claim 3, Ji discloses the first printed circuit board (11) comprises first and second surfaces (111, 112), wherein the at least one power circuit (12) is disposed on the first surface (111) of the first printed circuit board, one end of the at least one first electrical conductor (132) is disposed on the second surface (112) of the first printed circuit board and electrically connected with the at least one power circuit (12), see figures 8-11.
As to claim 18, Ji discloses the magnetic core module (13) comprises two U cores so that the one hole (1310) of the magnetic core module is formed by the combination of the two U cores.
As to claim 19, Ji discloses in figure 40A or para-0075+ that the at least one output inductor comprises a plurality of output inductors, and all of the plurality of output inductors are coupled together.
As to claim 20, Ji discloses the second circuit board assembly (14) capable of being a system board.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Chung et al. (U.S 2016/0093432).
Regarding claims 10, 14, Ji does not specifically disclose the magnetic core module comprises two E cores and one I core, wherein the I core is disposed between two E cores so that the four holes of the magnetic core module are formed by the combination of the two E cores and the I core.
Chung teaches an interleaved transformer/inductor as shown in figure 1 comprising a magnetic core module (102) comprises two E cores (104, 106) and one I core (108), wherein the I core (108) is disposed between two E cores (104, 106) so that the four holes (see figure 1) of the magnetic core module are formed by the combination of the two E cores and the I core.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chung employed in the power module of Ji in order to form three-cores magnetic structure and high magnetic permeability coupled with low electrical conductivity (which helps prevent eddy currents).

Regarding claim 12, Ji as modified by Chung teaches the two E cores (104, 106) and the I core (108) are integrated with each other.
Regarding claim 16, Ji discloses all of the limitations of claimed invention except for the magnetic core module comprises one E core, one I core and two gaps, wherein each of the two gaps is formed and located between corresponding one of two side columns of the E core and the I core, respectively.
Chung teaches an interleaved transformer/inductor as shown in figure 1 comprising a magnetic core module (102) comprises two E cores (104, 106), one I core (108), and two gaps (112), wherein each of the two gaps (112) is formed and located between corresponding one of two side columns of the E core and the I core, respectively.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Chung employed in the power module of Ji in order to form three-cores magnetic structure and high magnetic permeability coupled with low electrical conductivity (which helps prevent eddy currents).

Allowable Subject Matter
Claims 4-9, 13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.